Exhibit 10.4

 

FIRST AMENDMENT TO SECOND AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “First Amendment”) is made as of this 17th day of May, 2007 by and among

BANK OF AMERICA, N.A. (the “Lender”), a national banking association and
successor by merger to Fleet Retail Finance, Inc., with offices at 40 Broad
Street, Boston, Massachusetts 02109,

and

BAKERS FOOTWEAR GROUP, INC., f/k/a Weiss and Neuman Shoe Co. (the “Borrower”), a
Missouri corporation with its principal executive offices at 2815 Scott Avenue,
Suite C, St. Louis, Missouri 63103,

in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,

RECITALS:

A.       Reference is made to that certain Second Amended and Restated Loan and
Security Agreement (as amended to date, the “Loan Agreement”) dated as of August
31, 2006 between the Borrower and the Lender.

B.            The Borrower has requested that the Lender agree to amend the Loan
Agreement in certain respects and the Lender has agreed to do so on the terms
and conditions set forth herein.

Accordingly, the Borrower and the Lender agree as follows:

1.            Definitions. Terms defined in the Recitals shall be incorporated
herein as therein defined. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Loan
Agreement.

2.            Consent. Subject to satisfaction of the conditions to
effectiveness set forth in Section 6 below, the Lender hereby agrees that solely
for the period from the date hereof through and including June 15, 2007, the
Borrower shall be required to maintain Availability at all times of not less
than $250,000.00. On and after June 16th, 2007, the Borrower shall be required
to comply with Exhibit 5.11(a) as in effect prior to this Agreement.

3.

Amendments To Loan Agreement.

 

--------------------------------------------------------------------------------

 

3.1          The definition “Increased Reporting Event” shall be deleted in its
entirety from Section 1 of the Loan Agreement and the following shall be
substituted thereof:

“Increased Reporting Event”. Availability at any time is less than the greater
of (i) $10,000,000.00 and (ii) fifty percent (50%) of the then current Borrowing
Base. For purposes hereof, the occurrence of an Increased Reporting Event shall
be deemed continuing notwithstanding that Availability may thereafter exceed the
amounts set forth in the preceding sentence unless and until Availability
exceeds such amount for sixty (60) consecutive days, in which case an Increased
Reporting Event shall no longer be deemed to be continuing for purposes hereof.”

3.2          Section 2.14(a) of the Loan Agreement shall be deleted in its
entirety and the following shall be substituted therefor:

“(a)         In the event that the Termination Date occurs for any reason prior
to August 31, 2008, the Borrower shall pay to the Lender the “Revolving Credit
Early Termination Fee” (so referred to herein) equal to 0.50% of the Revolving
Credit Ceiling (based upon the highest amount of the Revolving Credit Ceiling
during the six (6) month period immediately preceding the Termination Date as
determined by Lender) and payable on the Termination Date.”

3.3          Section 5.9(f) of the Loan Agreement is hereby amended by adding
the following sentence at the end thereof:

“In addition, in the event that Availability at any time is less than the
greater of (i) $3,000,000.00 and (ii) fifteen percent (15%) of the then current
Borrowing Base, the maximum amount of third party fees for which the Borrower
shall be obligated to reimburse the Lender, cumulatively in any twelve (12)
month period shall increase to $37,500 with respect to any audits performed in
such twelve (12) month period and $67,500 with respect to any appraisals
performed in such twelve (12) month period.”

4.            Additional Acknowledgments And Representations.   As an inducement
for the Lender to execute this First Amendment, the Borrower hereby represents
and warrants that as of the date hereof no Suspension Event has occurred and is
continuing.

5.            Ratification Of Loan Documents; No Claims Against
Lender.      Except as provided herein, all terms and conditions of the Loan
Agreement and of the other Loan Documents remain in full force and effect. The
Borrower hereby ratifies, confirms, and re-affirms all and singular the terms
and conditions, including execution and delivery, of the Loan Documents. There
is no basis nor set of facts on which any amount (or any portion thereof) owed
by the Borrower to the Lender could be reduced, offset, waived, or forgiven, by
rescission or otherwise; nor is there any claim, counterclaim, off set, or
defense (or other right, remedy, or basis having a similar effect) available to
the Borrower with regard to the Liabilities of the Borrower to the Lender; nor
is there any basis on which the terms and conditions of any of the Liabilities
of the Borrower to the Lender could be claimed to be other than as stated on the
written instruments which evidence such Liabilities. To the extent that the
Borrower has (or ever had) any such claims against the Lender, it hereby
affirmatively WAIVES and RELEASES same.

 

2

 

--------------------------------------------------------------------------------

 

6.            Conditions To Effectiveness. This First Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Lender:

6.1          This First Amendment shall have been duly executed and delivered by
the respective parties hereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender;

6.2          All action on the part of the Borrower necessary for the valid
execution, delivery and performance by the Borrower of this First Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender;

6.3          The Borrower shall have paid to the Lender all fees and expenses
then due and owing pursuant to the Loan Agreement including, without limitation,
the amendment fee pursuant to that certain Amendment Fee Letter dated as of even
date herewith; and

6.4          The Borrower shall have provided such additional instruments and
documents to the Lender as the Lender and Lender’s counsel may have reasonably
requested, each in form and substance satisfactory to the Lender.

 

3

 

--------------------------------------------------------------------------------

 

7.       Miscellaneous.

7.1          This First Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.

7.2          This First Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

7.3          Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this First Amendment.

7.4          The Borrower shall pay on demand all reasonable costs and expenses
of the Lender, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution, and delivery of this
First Amendment.

7.5          THIS FIRST AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED
PURSUANT TO THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL
TAKE EFFECT AS SEALED INSTRUMENT.

[SIGNATURE PAGES FOLLOW]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

BAKERS FOOTWEAR GROUP, INC.,

 

 

 

 

By

/s/ Lawrence L. Spanley, Jr.

 

 

 

 

Name

Lawrence L. Spanley, Jr.

 

 

 

 

Title

Executive Vice President, CFO

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ David C. Storer

 

 

 

 

Name

David C. Storer

 

 

 

 

Title

Vice President

 

 

S/1

 

 